UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6336


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEITH WOODS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:98-cr-01172-HMH-2)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Woods, Appellant Pro Se.    Alan        Lance Crick, Assistant
United   States Attorney,  Greenville,         South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Keith Woods appeals the district court’s order denying

his motion for a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.         United States v. Woods, No. 7:98-cr-

01172-HMH-2   (D.S.C.   Feb.   22,   2010).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2